Exhibit 10.1

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”), is made and
entered into as of December 9, 2010 by and among Endologix, Inc., a Delaware
corporation (the “Company”), and Essex Woodlands Health Ventures Fund VII, L.P.
(the “Investor”). The Company and the Investor are referred to herein
collectively as the “Parties” and each individually as a “Party.”

RECITALS

A. The Parties are parties to that certain Securities Purchase Agreement, dated
as of October 27, 2010 (the “Securities Purchase Agreement”). Capitalized terms
used but not defined herein shall have the meanings ascribed to them in the
Securities Purchase Agreement.

B. Pursuant to Section 11(c) of the Securities Purchase Agreement, the
Securities Purchase Agreement may only be amended by a written agreement of the
Company and the Investor.

C. The Company and the Investor desire to amend the Securities Purchase
Agreement in the manner set forth in this Amendment.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties hereby agree as follows:

1. Section 7 of the Securities Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“7. Board of Directors Designation Right. The Company hereby grants to the
Investor a board designation right (the “Board Designation Right”) as follows:

 

  (a) Initial Rights.

(i) At the Closing, the Investor shall have the right to designate one
(1) individual (such individual, an “Investor Designee”) to be nominated to the
Company’s Board of Directors, provided that such individual shall have provided
the Nominating and Governance Committee of the Company’s Board of Directors (the
“Nominating Committee”) such information as the Nominating Committee customarily
requests pursuant to its charter as in effect on the date hereof to determine
that such individual meets the director independence requirements under Rule
5605 of the Listing Rules of the Nasdaq Stock Market, and is not otherwise
disqualified by applicable Nasdaq Stock Market or SEC rules or regulations from
service on the Company’s Board of Directors. Upon submission and verification of
such information, such Investor Designee will be recommended to the Board of
Directors to serve as a Class II member of the Board of Directors of the Company
following the Closing, and shall be so elected by the Board of Directors in
accordance with the Company’s Bylaws (a “Designated Director”) to serve until
the next annual meeting of stockholders at which Class II directors are elected.



--------------------------------------------------------------------------------

(ii) Thereafter, during the period commencing on the Closing Date and continuing
until the date upon which the Company first issues Contingent Merger Shares in
accordance with the terms and conditions of the Merger Agreement (the
“Contingent Share Issuance Date”), for so long as the Investor and its
Affiliates continue to hold, in the aggregate, at least sixty-five percent
(65%) of the Purchased Shares and the Closing Merger Shares issued to the
Investor, the Investor shall have the right from time to time to designate one
(1) Investor Designee as a nominee for election (or re-election) as a director
of the Company at subsequent annual meetings of the Company’s stockholders at
which Class II directors are elected; provided, that at no time shall the Board
of Directors as constituted pursuant to this Section 7(a) include more than one
(1) Designated Director; and provided further, that such Investor Designee shall
have complied with the process of the Nominating Committee as set forth in
Section 7(a)(i).

(iii) In addition, during the period commencing on the Closing Date and
continuing for such time as the Investor is permitted to designate only one
(1) Investor Designee hereunder, the Investor shall have the right to designate
one (1) individual to be present and participate in a non-voting capacity at all
meetings of the Company’s Board of Directors or any committee thereof, including
any telephonic meetings (such individual, the “Board Observer”). Any materials
that are sent by the Company to the members of the Company’s Board of Directors
in their capacity as such shall be sent to the Board Observer simultaneously by
means reasonably designed to ensure timely receipt by the Board Observer, and
the Company will give the Board Observer notice of such meetings, by the same
means as such notices are delivered to the members of the Company’s Board of
Directors and at the same time as notice is provided or delivered to the
Company’s Board of Directors; provided, that the Board Observer agrees to hold
in confidence and trust, to act in a fiduciary manner with respect to and not to
disclose any information provided to or learned by the Board Observer acting in
such capacity, whether in connection with the Board Observer’s attendance at
meetings of the Company’s Board of Directors, in connection with the receipt of
materials delivered to the Company’s Board of Directors or otherwise.
Notwithstanding the provisions of this Section 7(a)(iii), the Company reserves
the right to exclude the Board Observer from any meeting of a committee of the
Company’s Board of Directors for any reason whatsoever, to exclude the Board
Observer from any meeting of the Company’s Board of Directors, or a portion
thereof, and to redact portions of any materials delivered to the Board Observer
where and to the extent that the Company reasonably believes that withholding
such information or excluding the Board Observer from attending such meeting of
the Company’s Board of Directors, or a portion thereof, is reasonably necessary:
(A) to preserve attorney-client, work product or similar privilege between the
Company and its counsel with respect to any matter; (B) to comply with the terms
and conditions of confidentiality agreements between the Company and any third
parties; or (C) because the Company’s Board of Directors has determined that
there exists, with respect to the subject of such deliberation or such
information, an actual or potential conflict of interest between the Investor
and the Company. Further, the members of the Company’s Board of Directors shall
be entitled to hold executive sessions which the Board Observer may not be
invited to attend. The Board Observer shall use the same degree of care to
protect the Company’s confidential and proprietary information as the Investor
uses to protect its confidential and proprietary information of like nature, but
in no circumstances with less than reasonable care. The Company shall reimburse
the Investor for all reasonable expenses incurred by the Board Observer in
attending meetings of the Company’s Board of Directors, or any committee
thereof.



--------------------------------------------------------------------------------

 

  (b) Additional Rights.

(i) At the Contingent Share Issuance Date, the Investor shall have the right to
designate one (1) additional Investor Designee to be nominated to the Company’s
Board of Directors, provided that such Investor Designee has complied with the
process of the Nominating Committee set forth in Section 7(a)(i); provided,
however, that if and when such right is granted, such right is consistent with
the Nasdaq Stock Market’s voting rights rule and related policies then in
effect. Upon compliance with the process of the Nominating Committee set forth
in Section 7(a)(i), such Investor Designee will be recommended to the Board of
Directors to serve as a Class I member of the Board of Directors of the Company
following the Contingent Share Issuance Date, and shall be so elected by the
Board of Directors in accordance with the Company’s Bylaws to serve until the
next annual meeting of stockholders at which Class I directors are elected.

(ii) Thereafter, for so long as the Investor and its Affiliates continue to
hold, in the aggregate, at least sixty-five percent (65%) of the Purchased
Shares, the Closing Merger Shares issued to the Investor and the Contingent
Merger Shares issued to the Investor on the Contingent Share Issuance Date, the
Investor shall have the right from time to time to designate up to two
(2) Investor Designees in the aggregate as nominees for election (or
re-election) as directors of the Company at subsequent annual meetings of the
Company’s stockholders at which Class II directors and Class I directors,
respectively, are elected; provided, however, that if and when such right is
granted, such right is consistent with the Nasdaq Stock Market’s voting rights
rule and related policies then in effect; provided further, that at no time
shall the Board of Directors as constituted pursuant to this Section 7(b)
include more than two (2) Designated Directors; and provided further, that such
Investor Designees have complied with the process of the Nominating Committee as
set forth in Section 7(a)(i).

(iii) The rights set forth in this Section 7(b) shall terminate, expire and be
of no further force or effect on and after the first date on which the Investor
and its Affiliates cease to hold, in the aggregate, at least sixty-five percent
(65%) of the Purchased Shares, the Closing Merger Shares issued to the Investor
and the Contingent Merger Shares issued to the Investor on the Contingent Share
Issuance Date; provided, however, that for such time as the Investor and its
Affiliates continue to hold, in the aggregate, at least sixty-five percent
(65%) of the Purchased Shares and the Closing Merger Shares issued to the
Investor, the Investor shall continue to have the rights set forth in
Section 7(a) hereof.

(c) The Investor Designees designated by the Investor pursuant to Sections 7(a)
and 7(b) hereof shall be subject to the Nominating Committee procedure set forth
in Section 7(a)(i), and shall serve in the respective classes of directors set
forth in Sections 7(a) and 7(b) hereof.

(d) At any meeting of the Company’s stockholders held for the purpose of
electing directors of the Company, the Board of Directors shall recommend that
the Company’s stockholders vote for the election of each Investor Designee
selected as a nominee for election (or re-election) to the Board of Directors at
such meeting.

(e) The Company shall fill any vacancies that may arise upon the resignation,
removal, death or disability of any Designated Director with a new Investor
Designee designated in accordance with Sections 7(a), 7(b) and 7(c) above.



--------------------------------------------------------------------------------

(f) The Board Designation Right shall terminate, expire and be of no further
force or effect on and after the first date on which the Investor and its
Affiliates cease to hold, in the aggregate, at least sixty-five percent (65%) of
the Purchased Shares and the Closing Merger Shares issued to the Investor.”

2. The Securities Purchase Agreement, as amended herein, shall remain in full
force and effect as so amended.

3. This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Amendment to Securities
Purchase Agreement as of the date first above written.

 

THE COMPANY: ENDOLOGIX, INC. By:  

/s/ John McDermott

Name:   John McDermott Title:   President and Chief Executive Officer THE
INVESTOR: ESSEX WOODLANDS HEALTH VENTURES FUND VII, L.P. By:   Essex Woodlands
Health Ventures VII, L.P.,   Its General Partner By:   Essex Woodlands Health
Ventures VII, LLC,   Its General Partner By:  

/s/ Immanual Thangaraj

Name:   Immanuel Thangaraj Title:   Manager

[Signature Page to Amendment to Securities Purchase Agreement]